DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.
 	Claims 1-3 as amended are pending.

Claim Rejections - 35 USC § 112
Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the EDG is different from the EWG, and now recites that one or more of R1 to R3 and Ar1 to Ar5 forms a bond with the EWG moiety. This claim is still unclear, because the specification does not explicitly state that the EDG is “different from” the EWG moiety. The recitation of the EDG includes numerous moieties for Ar1-Ar5 and R1-R3, and further recites that many of these moieties may be substituted with C5-C40 heteroaryl groups, which includes the recited EWG groups. As such, it is unclear whether the term “different from” means that the EWG can be one of the substituents listed for the R1-R3 group or Ar1-Ar5 group, or does the EWG have to be bound to one of the substituents of the R1-R3 or Ar1-Ar5 moiety?
As an illustrative example, would the following compound

    PNG
    media_image1.png
    187
    266
    media_image1.png
    Greyscale
found in WO 2013/085339 A2 meet the limitation? In this case, the benzimidazole group is attached to an Ar1 aryl group. While it is bound to an Ar1 group as recited, is it “different” even though it falls within one of the allowed categories for substituting the aryl group Ar1? Or is it required that the EWG group be another group further removed from Ar1? 
For this reason, a person of ordinary skill in the art would have difficulty determining whether a compound falls within the recited limitations of claims 1 and 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0207093 (“Kim B”).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The Office notes that, while the present application claims priority to Korea application 10-2013-0166103, which has an earlier date than the effectively filed date of US 2015/0207093, a review of the translation of this priority document (which was filed in parent application 15/107,971) shows that claims 1 and 2 are not entitled to that effective filing date, as the subject matter of claims 1 and 2 is not disclosed therein.
As to claim 1, Kim B teaches an organic light-emitting (electroluminescent) device comprising a positive electrode (anode), negative electrode (cathode) and at least one organic material layers including hole injection layer, hole transporting layer, emission (light emitting) layer, electron transporting and electron injection layer, and further including a lifetime enhancement layer including a bipolar compound between the emission (light emitting) layer and electron transporting layer (abstract), all interposed between the anode and cathode (see figure).  
Kim B teaches the bipolar compound has an ionization potential of 5.5 eV or greater, a difference between HOMO and LUMO energy of 3.0 eV or greater, a triplet energy of 2.3 eV or greater, and a singlet-triplet energy difference less than 0.5 eV (claim 1), and that the compound has an electron withdrawing group and electron donating group (claim 1) capable of high electron absorption and high electron donation (para. 0014).
	Kim B teaches that the bipolar compound is formed from fusing a compound of formula (1) (para. 0023), which has substituents X1-X3 and Y1-Y4 defined in the same manner as recited Chemical formula 1 (paras. 0025-0029), with formula 2, which meets recited Chemical Formula 2 (para 0035) where X4 and Y5-Y8 are defined in the same manner as recited for Chemical formula 2 (paras. 0038-0042), and dotted line in Formula 2 meets the case in recited Chemical Formula 2 where Y9 and Y10 form a fused ring with Chemical Formula 1.
	Kim B does not exemplify a compound having an EWG having the recited moieties. However, Kim B teaches that the R1 to Re and Ar1 to Ar5 may be a number of groups (para. 0041), and further teaches that certain groups may be substituted with heteroaryl groups having 5 to 40 ring atoms (para. 0042). Among the species of heteroaryl groups specifically set forth are pyrrole
    PNG
    media_image2.png
    36
    40
    media_image2.png
    Greyscale
, pyrazole
    PNG
    media_image3.png
    51
    59
    media_image3.png
    Greyscale
, imidazole
    PNG
    media_image4.png
    45
    44
    media_image4.png
    Greyscale
, triazole
    PNG
    media_image5.png
    43
    101
    media_image5.png
    Greyscale
, indole
    PNG
    media_image6.png
    69
    55
    media_image6.png
    Greyscale
, purine
    PNG
    media_image7.png
    68
    59
    media_image7.png
    Greyscale
, indazole
    PNG
    media_image8.png
    65
    49
    media_image8.png
    Greyscale
, benzimidazole
    PNG
    media_image9.png
    64
    59
    media_image9.png
    Greyscale
, and indolizine
    PNG
    media_image10.png
    68
    48
    media_image10.png
    Greyscale
 groups (para. 0050). Furthermore, Kim B teaches numerous substituents which are L-heteroaryl-R11 or L-heteroaryl-R21, where L is a group falling within the definition of Ar1 to Ar5 and R1-R3 (para. 0053, teaching various species), where R11 and R21 may be heteroaryl (para. 0054), where heteroaryl specifically sets forth indolizinyl, indolyl, purinyl (para. 0061), all of the aforementioned groups being EWG species as recited, and which are different from the EDG (being bound to substituents of R1-R3 and Ar1-Ar5).
	As such, given the teachings of Kim B, it would be obvious to a person of ordinary skill in the art to modify the device of Kim B, using bipolar compounds, including having heteroaryl groups including recited EWG groups attached to EDG, as Kim B specifically recites such groups.
	As to claim 2, Kim B teaches formula 1a-1f (para. 0043) corresponding to Chemical Formula 1a-1f with the same substituents (para. 0044) as defined in claim 1.

Allowable Subject Matter
Claim 3 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not reasonably suggest the structure of claim 3 having a lifetime enhancement layer consisting of compound LE-33 and LE-35. Cho (US 2015/0200373 A1) teaches a compound having a general formula encompassing formula LE-33 and LE-35, and teaches an example that differs from LE-33 only in the position of a phenyl substituent on a triphenylene group. However, Cho teaches the use of the compound only in an emission layer in combination with at least one other compound, and therefore does not teach or suggest a lifetime enhancement layer consisting of the compound LE-33 or LE-35. WO 2014/185595 A1 (English translation in US 2015/0349269) and WO 2014/185598 A1 (English translation in US 2015/0340618) both teach a general chemical formula 1d that encompasses recited formula LE-33, and formula 1h that encompasses recited formula LE-35. However, the structures of formulas LE-33 and LE-35 are not disclosed with sufficient specificity as to the heteroatom substituents and ring positions of the phenyl and tert-butyl substituents, nor is there sufficient guidance in either reference to render the structure of claim 3 obvious.

Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive. 
1.	Applicant’s argument that the new recitation clarifies the claim is not persuasive, in particular, because it is unclear what “different” means, given that it is not discussed in the specification as filed, and is thus unclear whether or not the EWG can fall within any of the recited substituents of Ar1-Ar5 and R1-R3. Overall, the Office recommends deleting the “different” language, as it does not adequately define how the EDG and EWG are related.
2. 	Further, even if applicant’s claims are interpreted to require that the EWG must be bound to one of the substituents of the Ar1-Ar5 or R1-R3 moieties, as discussed above, Kim B teaches that EWG moieties may be substituted onto the substituents of the Ar1-Ar5 and R1-R3 moieties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764